Citation Nr: 0522964	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-08 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbosacral strain with spondylitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post ligament damage, right hip.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post ligament damage, left hip.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The appellant is a veteran who had over 23 years active duty 
service ending with his retirement in July 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for lumbosacral 
strain and status post ligament damage of the right and left 
hips, among other things.  All of these disabilities were 
assigned noncompensable ratings, effective July 2, 2000 (the 
first day after discharge from active military service).  The 
veteran contested the ratings in his notice of disagreement.

In March 2004, the Board remanded the case for additional 
evidentiary development.  Thereafter, a November 2004 rating 
decision granted an increased rating of 10 percent for the 
veteran's back disability, which the RO re-characterized as 
lumbosacral strain with spondylitis, effective July 2, 2000.  
The RO also granted an increased rating of 10 percent for 
status post ligament damage, right hip, effective July 2, 
2000, and in February 2005, another rating decision granted 
the same benefit concerning the veteran's service-connected 
status post ligament damage, left hip.   

Although increased ratings were granted, the veteran's appeal 
remains pending because the the veteran has not limited his 
appeal to a 10 percent rating as to any of the issues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected back disability does not 
manifest with an altered gait, and inability to walk on heels 
and toes or fully squat, and at worst manifests forward 
flexion at 80 degrees, extension 20 degrees, and right and 
left lateral flexion 25 degrees.  

2.  The veteran's right hip has normal range of motion, and 
occasional flare-ups with increased pain.

3.  The veteran's left hip has normal range of motion, and 
occasional flare-ups with increased pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295 (prior to September 26, 2003), 5237 
(effective September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
tendonitis (status post ligament damage) of the right hip 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.14, 4.20, Part 4, Diagnostic Codes 5099-5010, 5251, 5252 
(2004).

3.  The criteria for a rating in excess of 10 percent for 
tendonitis (status post ligament damage) of the left hip have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.14, 4.20, Part 4, Diagnostic Codes 5099-5010, 5251, 5252 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains March 2001, May 2001, and March 2004 
letters that referred to the VCCA, and the latter two letters 
particularly informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  VA 
also has a duty to inform the veteran of information and 
evidence needed to substantiate and complete a claim, which 
will be addressed below.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided partially sufficient VCAA notice prior to the rating 
decision on appeal via the May 2001 letter.  That letter did 
not, however, inform the veteran of the evidence needed to 
substantiate and complete a claim of service connection.  
Thereafter, the veteran appealed a "downstream element" 
concerning the initial ratings rendered by the rating 
decision on appeal, see VAOPGCPREC 8-2003 (citing, Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and the RO 
eventually provided fully sufficient VCAA notice in March 
2004.  Though the March 2004 letter addressed the substantive 
standard for service connection rather than a claim for an 
increased initial rating, a February 2003 statement of the 
case and a February 2004 supplemental statement of the case 
provided detailed notice of increased rating considerations 
in VA adjudications.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (recognizing the curative impact of subsequent 
proper VA process).  Moreover, the March 2004 letter advised 
the veteran to submit any additional evidence that pertained 
to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records, and VA examination reports from February 2001, April 
2004, and February 2005, which are sufficient for a decision.  
The veteran did not identify any outstanding medical records.  
As such, VA fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  

Back

The veteran's service medical records contain a June 1999 
Progress Note concerning his back.  The veteran's medical 
history included that he had a several year history of low 
back pain, usually localized to his right sacrum and SI area 
that had been progressively more uncomfortable.  The 
veteran's running program had been impacted-he used to run 
30 to 40 miles a week, but due to pain, he was down to 10 to 
15 miles.  Sitting in a car or on a desk chair for long 
periods of time also made his back become more painful.  The 
veteran reported that he had always engaged in vigorous 
physical activity as a Marine for 20+ years, but he denied 
any history of trauma or injury.  

The veteran brought films that showed possible irregularities 
with the right SI joint in the superior aspect.  On exam, the 
veteran had good forward flexion, and could touch his toes 
with good flexibility of the lumbar spine.  The veteran was 
point tender over the right sacrum and SI joint.  The 
attending physician found no spinous tenderness, no 
paraspinous muscle tenderness, and no rib tenderness.  The 
veteran had negative straight leg raise, and no greater 
trochanteric or piriformis tenderness.  

In July 1999, the same physician noted that the veteran had a 
positive HLA B27 and it was very likely that he had been 
suffering with ankylosing spondylitis for the last 20 years, 
which had become significantly more symptomatic as time had 
progressed.  A follow-up in August 1999 indicated that the 
veteran had started Tolectin 600 mg three times a day, and 
was 85 to 95% better.  The veteran reported that he could 
exercise, run, and pretty much do every activity that he 
chose to do with only the mildest of back stiffness.  

In October 2000, the veteran filed a claim of service 
connection for chronic low back pain ankylosing spondylitis 
with bilateral hip pain.

Post-service, a February 2001 VA radiology report indicated 
that multiple views of the lumbosacral spine showed no 
fracture, dislocation, or other significant bone, joint, or 
soft tissue abnormality.  The veteran underwent a VA 
examination (without C-file review) in February 2001, and 
reported an approximately 15-year history of intermittent low 
back pain located across the lower back without radiation to 
the lower extremities.  There was no specific history of 
trauma.  The veteran's pain was intensified by prolonged 
standing, and eased by rest.  He reported a diagnosis of 
spondylitis from another doctor, and that he took tolmetin 
with some relief.  

A physical examination of the lumbosacral spine showed no 
tenderness or paraspinal spasm.  Straight leg raising was 
negative bilaterally.  Range of motion showed forward flexion 
90 degrees, backward extension 30 degrees, right and left 
lateral flexion 40 degrees, and right and left rotation 35 
degrees.  The examiner noted that there was no objective 
evidence of pain on motion.  The veteran arose and stood 
normally.  He had a normal gait.  Heel and toe gaits were 
normal, and the veteran hopped on either foot and squatted 
normally.  The examiner noted that neurological examination 
was normal.  The veteran was diagnosed as having chronic 
strain, lumbosacral spine.  

A contemporaneous VA neurological examination recorded the 
veteran's complaint that when he did not take his medication 
for spondylitis his back locked up.  The veteran had never 
been bedridden with pain, and the pain did not radiate into 
his legs.  He had no numbness.  The veteran was diagnosed as 
having chronic lumbar pain secondary to spondylitis.  

In his June 2002 notice of disagreement, the veteran asserted 
that he experienced many flare-ups during the year when back 
pain was much more severe, and mobility significantly 
reduced.  In a document attached to the veteran's VA Form 9, 
the veteran asserted that he had a diagnosis of ankylosing 
spondylitis, and that his review of current medical 
literature showed that the disease primarily affected the 
sacroiliac joints and commonly attacked the peripheral joints 
of the hips.  In terms of his back, the veteran asserted that 
he had specifically informed the VA examiner that standing 
for more that 3-5 minutes without his back stiffening was not 
possible.  The veteran contended that the severity of back 
problems contemplated a 20 percent rating. 

An April 2004 VA neurological examination (with C-file 
review) recorded the veteran's statement that he began 
getting low back pain 18 years earlier.  The pain went into 
his buttocks and hips.  The veteran related the diagnosis of 
spondylitis and that he had been getting Tolectin twice a 
day.  The veteran had continued to work without losing any 
time from work.  He had last seen his primary care physician 
six to eight months ago to get a refill on medication.  The 
veteran's pain continued in his lower back going into the 
buttocks, and occasionally he would have a flare-up.  A 
physical assessment showed extremities revealed no weakness, 
atrophy, or fasciculation.  Reflexes were +1 and equal.  Toes 
went down bilaterally to plantar stimulation.  Sensation was 
normal throughout, gait was normal, and straight leg raising 
was 90 degrees bilaterally.  The veteran was diagnosed as 
having spondylitis.  

At an April 2004 VA orthopedic examination (with C-file 
review) the veteran reported that he had chronic low back 
pain aggravated by prolonged standing, walking, running, 
jogging, climbing stairs or frequent bending, and stooping or 
lifting heavy weight.  The examiner focused on the fact that 
the veteran had not been hospitalized or missed work because 
of his back, nor had had seen a spine surgeon since he left 
service.  The examiner also pointed out that the veteran had 
not been medically discharged from the service because of 
back pain.  The veteran's reported that he currently walked 
three miles three times a week.  He took Tolectin 600 mg 
every day, and the last time he had seen a physician was 
eight months ago for a refill.  

A physical examination found that the veteran walked briskly 
without assistive device.  The veteran was able to undress 
and get on the examination table without difficulty.  He was 
able to walk on heels and toes and fully squat.  Specific 
examination of the lumbosacral spine revealed that there was 
no localized tenderness or spasm.  Forward flexion was 80 
degrees, extension 20 degrees, right lateral flexion 25 
degrees, left lateral 25 degrees, and rotation 30 degrees.  
Sitting and supine SLRs were negative.  There was no motor 
weakness, atrophy, radicular, or neurological deficits.  The 
veteran was diagnosed as having chronic lumbar strain.  The 
examiner stated that though the veteran had limitation in the 
previously mentioned actions, there was no evidence of 
further limitation due to further loss of motion 
incoordination, weakness, or flare-up.  

Hips

The veteran's service medical records contain an August 1988 
Report of Medical Examination where the veteran complained of 
bilateral hip pain-he was running 25 miles a week.  The 
veteran's hips showed no pain to palpation, no crepitus, and 
he had full range of motion.  A consultation indicated that 
the veteran's hip pain might be due to pronation of the feet.  
In September 1992, the veteran had a sharp pain in his right 
hip that lasted for about a week; he denied acute trauma.  A 
physical examination showed that the veteran moved stiffly 
favoring the right leg.  The veteran had a tender right iliac 
crest about the right hip.  The assessment was right 
pelvic/hip pain etiology unknown.  In February 1999, the 
veteran had chronic, dull pain in both hips.  X-ray of 
bilateral hips was within normal limits.  In April 1999, the 
veteran continued to have chronic bilateral hip pain, and was 
advised to see a rheumatologist.  

Post-service, a February 2001 VA examination (without C-file 
review) noted the veteran's approximately 15-year history of 
intermittent pain without swelling in both hips, knees, 
ankles, and right elbows.  There was no specific history of 
trauma.  Examination of both hips showed no swelling, fluid, 
heat, erythema, or tenderness.  The was mild-to-moderate 
crepitus bilaterally on flexion and extension.  There was no 
subluxation, contracture, laxity or instability.  McMurray 
sign was negative bilaterally, and there were negative 
anterior and posterior draw signs bilaterally.  Range of 
motion bilaterally showed extension to 10 degrees, flexion to 
135 degrees, abduction 40 degrees, adduction 20 degrees, 
external rotation 60 degrees, and internal rotation 30 
degrees.  The veteran was diagnosed as having status post 
ligament damage.  

In his June 2002 notice of disagreement, the veteran 
contended that a physician had stated that the periodic 
flare-ups of pain in hips were a direct result of the 
ankylosing spondylitis.  The veteran also stated that he 
experienced many flare-ups during the year when pain was much 
more severe and mobility significantly reduced.  The veteran 
requested that the service-connected condition be rated as 
compensable.  

An April 2004 VA examination (with C-file review) recorded 
the veteran's statement that chronic right hip pain was 
aggravated by prolonged standing, walking, running, jogging, 
climbing stairs, or frequent bending, and stooping and 
lifting heavy weight.  The examiner noted that the veteran 
had not been medically discharged from service because of hip 
pain.  The veteran stated that he had constant nagging pain 
in the right hip and that he had a flare-up once a month, at 
which time pain worsened.  The veteran reported that he took 
Tolectin for right hip pain. 

A physical examination found that the veteran walked briskly 
without assistive device, and was able to walk on toes and 
heels and fully squat.  Examination of the veteran's right 
hip revealed forward flexion 125 degrees, extension 10 
degrees, abduction 45 degrees, external rotation 50 degrees, 
internal rotation 30 degrees, and fabere's sign was negative.  
The examiner did not find any localized tenderness and there 
was no instability or crepitation on the right hop motion.  

The veteran was diagnosed as having tendonitis of the right 
hip.  The examiner noted that there was no clinical evidence 
of any musculoskeletal limitation due to right hip 
impairment, including any musculoskeletal limitation from 
pain, loss of motion, incoordination, weakness, or flare-up.  

In February 2005, the veteran underwent a VA examination 
concerning his left hip (with C-file review).  The examiner 
noted that the veteran was not receiving any prescribe 
medication or treatment for his hip.  The veteran reported 
that he ran and walked on a treadmill one and a half miles at 
least twice a week.  The veteran stated that he had had 
bilateral hip pain since the early 1980s.  He denied any 
specific trauma.  The veteran reported that he had been a 
competitive runner in the Marine Corps, and that whenever he 
had hip pain he got pain medication and cut down on running.  

On physical examination, the veteran walked briskly to down 
the hallway without an assistive device with normal gait and 
posture.  The veteran was able to walk on heel and toe, fully 
squat, and get on the examination table without difficulty.  
Examination of the right hip revealed that there was no 
localized tenderness, swelling, deformity, or redness 
present.  Forward flexion was 125 degrees, extension 10 
degrees, abduction 45 degrees, external rotation 60, and 
internal rotation 30.  The examiner found no localized 
tenderness, swelling, deformity, instability or pain on the 
examination of this left hip.  The veteran was diagnosed as 
having bilateral tendonitis.  The veteran denied any 
limitation in his activities of daily living including 
personal hygiene, dressing, grooming, or feeding.  The 
veteran denied any adverse aspect on his usual occupation.  
The veteran had limitation in prolonged running, jogging, or 
sitting in one place due to discomfort of both hips.  The 
examiner stated that there was no evidence of additional 
limitation either due to pain, loss of motion, 
incoordination, weakness, flare-up, or lack of endurance 
after repetitive motion.  An x-ray of frontal and frogleg 
views of the pelvis and supplement frogleg view of the left 
hip show no fracture, dislocation, or other significant bone, 
joint, or soft tissue abnormalities.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  More recently, however, the Court 
determined that the above rule is inapplicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Back

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of diseases and injuries 
of the spine.  The amendments renumber the diagnostic codes 
and create a general rating formula based largely on 
limitation or loss of motion.

When an amended regulation expressly states an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
below has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  

The previous version of the rating criteria is provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  Under Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, under 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  
Additionally, the new rating schedule for diseases and 
injuries of the spine utilizes the General Rating Formula for 
Diagnostic Codes 5235 (vertebral fracture or dislocation), 
5236 (sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondyloisthesis or segmental instability), 5240 (ankylosing 
spondylitis), 5241 (spinal fusion), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  

Hips

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Impairment of the thigh with limitation of motion is rated 
under Diagnostic Code 5251 for limitation of extension, 
Diagnostic Code 5252 for limitation of flexion and, 
Diagnostic Code 5253 for limitation of abduction or rotation.  
38 C.F.R. Part 4.  Per Plate II, of 38 C.F.R. § 4.71, normal 
range of motion for flexion of the hip is 0 - 125 degrees, 
and normal range of motion for abduction of the hip is 0 - 45 
degrees.

Analysis

	Back

At the outset, it is noted that the record does not contain 
evidence of any disc disease at this time.  Thus, those 
regulations are not applicable to this case.  Also, it does 
not appear that the veteran's spondylitis has manifested as 
ankylosing spondylitis at this time.

Considering the findings noted above, it is apparent that the 
veteran is not entitled to a rating in excess of 10 percent 
at this time.  Under the pre-2003 Diagnostic Code (DC) 5292, 
the veteran's range of motion studies do not indicate 
moderate limitation of motion.  Regulation dictates that 
normal range of motion of the thoracolumbar spine for VA 
compensation purposes is flexion 0 to 90 degrees, extension 0 
to 30 degrees, lateral flexion 0 to 30 degrees, and rotation 
0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  An in-service 
examination prior to separation found that the veteran had 
good forward flexion and could touch his toes.  The veteran 
also reported in August 1999 that the pain had subsided with 
appropriate medication.  The February 2001 VA examination 
report found normal flexion and extension (to 90 degrees and 
30 degrees, respectively), and normal lateral flexion and 
rotation.  As of April 2004, the veteran had flexion to 80 
degrees, extension to 20 degrees, lateral flexion of 25 
degrees, and rotation of 30 degrees. 

In terms of pre-2003 DC 5295, the veteran's lumbosacral 
strain has not manifested with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position (for a 20 percent rating).  In fact, 
the veteran has lateral motion within normal limits, and the 
record lacks objective medical evidence of muscle spasm.  

As such, the currently assigned 10 percent disability 
evaluation evidently takes into account that the veteran's 
service-connected lumbosacral spine disability manifested 
functional limitation mostly due to pain during certain 
activities.  See 38 C.F.R. § 4.45. 

Moreover, consideration of the revised regulation does not 
warrant the next highest rating of 20 percent.  Particularly, 
the evidence of record does not contain manifestions of 
forward flexion of the thoracolumbar spine between 30 degrees 
and 60 degrees, and the combined range of motion of the 
veteran's thoracolumbar spine was greater than 120 degrees.  
Also, the veteran had a normal gait, and did not show 
abnormal spinal contour such scoliosis, reversed lordosis, or 
abnormal kyphosis. 

The 10 percent disability evaluation under this criteria 
encompasses the veteran's functional limitation including as 
due to pain on motion.  At this time, the veteran's overall 
disability picture does not approximate the next highest 
rating.    

Hips

The assignment of a particular DC is dependent on the facts 
of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  In reviewing a claim for a higher rating, VA 
must consider which DC or codes are most appropriate for 
application in the veteran's case.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Where a particular disability for 
which the veteran has been service-connected is not listed, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical area and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 
345, 349-50 (1992).

In this case, a particular DC does not specifically cover the 
veteran's diagnosed bilateral hip disability.  The RO 
referred to DC 5010 by analogy, which addresses arthritis, 
due to trauma, substantiated by x-ray findings, and instructs 
that the disability should be rated as degenerative arthritis 
under DC 5003.  In terms of limitation of motion, physical 
findings indicate a normal range of motion for both hips (in 
relation to Diagnostic Codes 5251, 5252, and 5253).  

VA must consider the applicability of regulations relating to 
pain, see Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992), 
and though the rating schedule does not provide a separate 
rating for pain, see Spurgeon v. Brown, 10 Vet. App. 194 
(1997),  the currently assigned 10 percent rating for the 
veteran's service-connected right and left hip disabilities 
takes into account the veteran's subjective complaints of 
pain and flare-up upon movement, which have been chronic 
since service, and any mild crepitus upon motion.  The record 
lacks, however, objective evidence of further limitation of 
motion such that the veteran is entitled to a higher rating 
at this time.  




ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbosacral strain with spondylitis is 
denied.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post ligament damage, right hip 
is denied.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post ligament damage, left hip 
is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


